3. Draft general budget of the European Union for the financial year 2010 as modified by the Council (vote)
Before the vote:
rapporteur. - Mr President, we are about to hold probably the shortest vote on the budget under the Nice Treaty, and it is sure that this will be the last vote under the Nice Treaty.
How is it possible that the voting list is so short? It is due to the excellent cooperation of the groups. As a rapporteur, I should like to thank all the groups who participated in the preparation of this vote. In addition to that, I should like to thank the Secretariat for its work. Without them, it would also have been impossible to have been here with just these two pages. Thank you very much to all of you.
(Applause)
And I think that this shortness is justified, for, in a time of crisis, we should work to manage the crisis and not spend time on lengthy votes.
Mr President, I propose that we vote on the Other Institutions block in a single vote as I am not expecting any problems. Thank you.
A situation has arisen in which we are voting on different institutions, and in accordance with the rules, we are obliged to vote on each institution separately. It is not possible to combine it all into one block. That would be contrary to procedure.
Mr President, the Council notes with satisfaction that Parliament has confirmed the agreement that we reached at the conciliation meeting on 18 November this year. In conjunction with the outcome of the second reading in the Council, we are happy that Parliament's second reading can be deemed to represent a common text from the two parts of the budgetary authority in accordance with the new Article 314 of the Treaty of Lisbon.
The Council accepts this common text and the President of the European Parliament can thus declare the budget finally approved. However, I would like to point out that once you, Mr President, have declared the budget finally approved, the Council believes that it should be signed by both parties since the new Treaty states that both the Council and Parliament are responsible for it.
The Council regrets the fact that this position has not been taken into account. Having said that, we are not questioning in any way whatsoever what has been agreed. Nonetheless, we hope that next year's budgetary procedure will allow sufficient time to deal with these matters.
I would also like to take this opportunity to thank once again the Chair of the Committee on Budgets, Mr Lamassoure, and the three rapporteurs, Mr Surján, Mr Maňka and Mrs Haug, for their constructive attitude throughout the budgetary procedure, which also demonstrates the very good cooperation that we have enjoyed in this work.
I would like to finish with a personal reflection. Being President-in-Office of the Council is probably the most distinguished office that I will ever hold. It has been a great honour for me to serve Europe in this way and I would like to express my thanks for this opportunity. Thank you very much indeed.
(Applause)
Ladies and gentlemen, because we have finished this part of the vote, I, too, would like to express very sincere thanks and congratulations to our rapporteurs, Mr Surján and Mr Maňka - and earlier we had the report of Mr Böge - as well as to all the people who have worked on the budget. It was an exceptionally difficult budget. In addition, I would like to congratulate our fellow Members, and also all of Parliament, because we have made this decision together. It is, truly, a great result. Congratulations to all!
(Applause)
Now I have to read out some very important points which are related to the extraordinary way in which we adopted the budget. It is very important because we have moved from the Treaty of Nice to the Treaty of Lisbon. It was a very difficult move. We began under the Treaty of Nice, and we are ending under the Treaty of Lisbon, and this is why this statement is necessary. You have to listen to this statement.
'The budgetary procedure for 2010 has been exceptional. It started under Article 272 of the EC Treaty, but its last stage was conducted when the Treaty of Lisbon entered into force. On 18 November 2009, Parliament, Council and the Commission therefore agreed to continue the budgetary procedure under the EC Treaty, but also reached an agreement covering the outcome of the budgetary procedure, including Parliament's vote, which took place in full respect of the Multiannual Financial Framework. The President of the Council has just confirmed the agreement of the Council on the budget we have just voted. This means that Parliament and Council have now reached an agreement on a joint text, respecting the aim and purpose of Article 314. I thus note that the budgetary procedure, that was initiated under Article 272 of the Treaty establishing the European Community and continued under Article 314 of the Treaty on the Functioning of the European Union, has been completed in accordance with Article 314 of the Treaty on the Functioning of the European Union and the Multiannual Financial Framework. The budgetary procedure can thus be deemed to be completed and the budget is declared definitively adopted.'
This is a very important statement. Next time, there will not be such complications, because the Treaty of Lisbon will be in force. Now I will officially sign the document.
Ladies and gentlemen, please allow me to add that the Chair of the Committee on Budgets is Mr Lamassoure, who has put a great deal of work into this. I would also like to mention his name as someone who has been very active in this matter.